Investors Heritage Capital Corporation 2015 AnnualReview table of contents 2 Letter To Our Stockholders 4 management’s discussion and analysis 20 management’s report on internal control over financial reporting 21 report of independent registered public accounting firm 22 consolidated financial statements 27 notes to consolidated financial statements 54 corporate information LETTER TO OUR STOCKHOLDERS Investors H eritage Capital Corporation and its wholly owned subsidiary, Investors Heritage L ife Insurance Company, experienced positive gains in 2015. A dividend of $.21 a share was declared by the Board of Directors on February 11, 2016 to be paid to stockholders on April 7, 2016. Preneed sales in our funeral home market were up 6.5% for the year. In February 2016, we introduced a new target marketing cooperative program. W e anticipate this proactive approach will improve sales of our preneed products and assist in recruitment of new funeral homes. Our efforts over the past few years to reduce general expenses in all phases of our operation continue to be successful. General insurance expense for Investors Heritage Life was down 8.5% during 2015 when compared to 2014 results. Although a significant portion of the 2015 decrease came from planned reductions in our agency sales expense, we continue to look for new ways to reduce expenses in the future. Our association group life product continues to provide steady revenue and sales growth opportunities. We hope to expand our coverage in this market with several association prospects this year. In addition, the third party administration (TPA) services we provide for several non-affiliated companies continues to be an important revenue source and proof of the strong capabilities of our administrative personnel and systems. Revenue from our TPA service was up 13% in 2015 compared to the previous year. Although our 2015 net income was down compared to 2014 results, the decrease was primarily due to increased life claims and other benefits and less than anticipated premium volume from our wealth management products sold by our marketing and sales partner, Puritan Financial Group, Inc. We are working closely with Puritan and anticipate that sales will return to projected levels in 2016. Last year we reported the introduction of the new “Doorway” Agent portal for producers. The portal has been successfully implemented and well received by our sales force. The Doorway Agent portal provides sales personnel access to issued and pending policy information, completed and pending claim information as well as current and past commissions. Quotes for current products may also be generated and stored in the portal. Claims, applications, policy service forms and other documents can be uploaded to the home office through the portal. This portal allows agents and our sales managers to more closely monitor and manage their business. Other features will be added in the future. We plan to reintroduce our Final Expense II product during the second quarter of 2016. This will replace the Heritage FX product. The reintroduction is the result of numerous conversations with our agency force requesting this product. Therefore, we anticipate that sales will increase in this market. We had three retirements during 2015. Mike Wiley, sales manager for middle and east Tennessee, retired after seven years with Investors Heritage Life. We appreciate the industry knowledge Mike brought to us and the fine work he did for the organization. We wish Mike and his wife, Nancy the very best in the future. Mike was instrumental in finding an outstanding young man to succeed him. He recommended and we hired Jay Slatton, a licensed funeral director. Jay joined us April 1, 2015 and had a very successful first nine months during 2015. We welcome Jay and his wife, Leann, and their children to the Investors Heritage Family. 2 LETTER TO OUR STOCKHOLDERS Rick Calvert, Vice President of Investors Heritage Printing, retired on December 31, 2015. Rick represented us for 21 years and was a fine ambassador for our organization. Due to changes in the print industry as well as the increased use of electronic documents, our printing needs have reduced significantly. As our in-house needs reduced, the print shop continued to perform jobs for non-affiliated organizations. However, with Rick’s retirement, we have closed our print company operations. We thank Rick for his service to our companies and wish Rick and his wife, Diana, the very best. Debbie Beach, our company chef, retired at year-end and therefore we closed our employee cafeteria. Debbie began work with us in 1976 assisting her mother, Sara, in the food preparation for our employees and guests. Debbie assumed the lead chef role upon the retirement of her mother in 1993. Debbie made many friends through the years and served delicious food. We thank Debbie for her longtime service to the Company and her fellow employees and hope she has much happiness in retirement. I am very sorry to report that our former Corporate Secretary and my Executive Assistant for 34 years, Wilma Yeary, died on December 25, 2015. She was 84 years of age. Wilma retired on December 31, 2003. Having started with Investors Heritage Life on December 1, 1963, Wilma was a treasure trove of knowledge of the Company’s history, employees and agents throughout the years. Wilma was an outstanding employee, great help to me and others and a great friend. My thanks to our Board of Directors for their interest in the Company and advice to our management team. My thanks also to our employees and sales personnel, together they make a great team of dedicated people providing important products and service to our customers. Please refer to Management’s Discussion & Analysis beginning on the following pages for a detailed report of the consolidated operating results of the companies. Respectfully submitted, Harry Lee Waterfield II Chairman, Chief Executive Officer 3 MANAGEMENT’S DISCUSSION & ANALYSIS EXECUTIVE OVERVIEW The following discussion highlights significant factors impacting the consolidated operating results and financial condition of Investors Heritage Capital Corporation (“Investors Heritage Capital”)and its subsidiaries (collectively referred to as “we”, “us”, “our” or the “Company”) as of and for the year ended December 31, 2015, as compared with the year ended December 31, 2014. This supplementary financial information should be read in conjunction with the consolidated financial statements and related notes, all of which are integral parts of the following analysis of our results of operations and financial position. Investors Heritage Capital is the parent company of Investors Heritage Life Insurance Company (“Investors Heritage Life”), Investors Heritage Financial Services Group, Inc. (“Investors Heritage Financial”), Investors Heritage Printing, Inc., and is the sole member of At Need Funding, LLC and Heritage Funding, LLC. Investors Heritage Capital and each subsidiary are domiciled in the Commonwealth of Kentucky. In excess of 99% of Investors Heritage Capital’s consolidated revenue is generated by Investors Heritage Life. MAJOR MARKETS AND AFFILIATIONS Investors Heritage Life offers a full line of life insurance products including, but not limited to, whole life, term life, single premium life, multi-pay life and annuities. Investors Heritage Life’s primary lines of business are insurance policies and annuities utilized to fund preneed funeral contracts, policies sold in the senior wealth transfer market, final expense insurance, credit life and credit disability insurance, group term insurance sold through associations, and term life and reducing term life sold through financial institutions. We continue to actively develop new products and diversify distribution systems in order to broaden our marketing base. We focus significant sales efforts in the preneed funeral market. We have established a strong marketing base allowing us to maintain solid premium production in our core market. We continue to market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Premiums are generated through a combination of direct sales of these products in addition to reinsurance assumed through sales by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company of identical products in certain states where we are not currently marketing. Prior to July 31, 2015, we ceded 25% of new business generated under our marketing agreement to Puritan Life Insurance Company of America, and we assumed 75% of the risks associated with sales by both Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. These reinsurance agreements were terminated with respect to new business effective July 31, 2015, after which time we maintain 100% of the direct new business produced under our marketing agreement. We continue to actively market an association group term product. This product provides a monthly renewable term benefit and is being marketed to various association groups. Investors Heritage Financial operates under marketing agreements with Investors Heritage Life. These arrangements have enabled Investors Heritage Financial and Investors Heritage Life to utilize their expertise in the marketing and administration of credit insurance products. Further, Investors Heritage Financial enables Investors Heritage Life to offer mortgage protection and ordinary life insurance products through financial institutions. 4 MANAGEMENT’S DISCUSSION & ANALYSIS Investors Heritage Life continues to market its third party administrative (“TPA”) services as an additional revenue source. These agreements, for various levels of administrative services on behalf of each company, generate fee income for Investors Heritage Life. We currently have four TPA clients for which we provide tailored services to meet each client’s individual business needs. Two life insurance holding company clients terminated their agreements effective October 1, 2015 in order to begin performing that work in-house. We have been able to perform our TPA services using existing in-house resources. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. Preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We evaluate our estimates continually, including those related to investments, deferred acquisition costs, value of business acquired, policy liabilities, income taxes, employee benefit plans, regulatory requirements, contingencies and litigation. We base such estimates on historical experience and other assumptions believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following accounting policies, judgments and estimates are the most critical to the preparation of our consolidated financial statements. Investments in Fixed Maturities, Equity Securities, Mortgage Loans and State-Guaranteed Receivables We hold fixed maturities and equity interests in a variety of companies. Additionally, we originate, underwrite and manage commercial mortgage loans, and we purchase residential mortgage loans through the secondary market. We also own certain investments in state-guaranteed receivables consisting of the future cash flow rights from lottery prize winners. We continuously evaluate all of our investments based on current economic conditions, credit loss experience and other developments. We evaluate the difference between the cost/amortized cost and estimated fair value of our investments to determine whether any decline in fair value is other-than-temporary in nature. This determination involves a degree of uncertainty. If a decline in the fair value of a security is determined to be temporary, the decline is recognized in other comprehensive income (loss) within stockholders’ equity. If a decline in a security’s fair value is considered to be other-than-temporary, we then determine the proper treatment for the other-than-temporary impairment. For fixed maturities, the amount of any other-than-temporary impairment related to a credit loss is recognized in earnings and reflected as a reduction in the cost basis of the security, and the amount of any other-than-temporary impairment related to other factors is recognized in other comprehensive income (loss) with no change to the cost basis of the security. For equity securities, the amount of any other-than-temporary impairment is recognized in earnings and reflected as a reduction in the cost basis of the security. 5 MANAGEMENT’S DISCUSSION & ANALYSIS The assessment of whether a decline in fair value is considered temporary or other-than-temporary includes management’s judgment as to the financial position and future prospects of the entity issuing the security. It is not possible to accurately predict when it may be determined that a specific security will become impaired. Future adverse changes in market conditions, poor operating results of underlying investments and defaults on mortgage loan payments could result in losses or an inability to recover the current carrying value of the investments, thereby possibly requiring an impairment charge in the future. Likewise, if a change occurs in our intent to sell temporarily impaired securities prior to maturity or recovery in value, or if it becomes more likely than not that we will be required to sell such securities prior to recovery in value or maturity, a future impairment charge could result. If an other-than-temporary impairment related to a credit loss occurs with respect to a bond, we amortize the reduced book value back to the security’s expected recovery value over the remaining term of the bond. We continue to review the security for further impairment that would prompt another write-down in the book value. We classify our fixed maturities and equity securities as available-for-sale and carry them at fair value on the balance sheet, with unrealized appreciation (depreciation) relating to temporary market value changes recorded as an adjustment to other comprehensive income (loss), net of adjustments to deferred acquisition costs and federal income taxes. Fair value for these investments is determined using Accounting Standards Codification principles covering Level 1, Level 2 and Level 3 instruments as further discussed in Note 3 to the consolidated financial statements. Our fixed maturities are Level 2 instruments, for which the fair value is derived from readily available pricing services utilizing recent trades and broker information. Certain liquid equity securities are considered Level 1 instruments and are valued based on publicly available market quotes in an active market. We hold $352,000 in Level 3 financial instruments, comprising 0.1% of our total investments carried at fair value. Fair value for these instruments is derived from unobservable inputs such as non-binding broker quotes and internal models using unobservable assumptions about market participants. Deferred Acquisition Costs The recovery of deferred acquisition costs is dependent on the future profitability of the underlying business for which acquisition costs were incurred. Each reporting period, we evaluate the recoverability of the unamortized balance of deferred acquisition costs. We consider estimated future gross profits or future premiums, expected mortality or morbidity, interest earned and credited rates, persistency and expenses in determining whether the balance is recoverable. If we determine a portion of the unamortized balance is not recoverable, it is immediately charged to amortization expense. The assumptions we use to amortize and evaluate the recoverability of the deferred acquisition costs involve significant judgment. A revision to these assumptions may impact future financial results. Deferred acquisition costs related to annuities and universal life insurance products are deferred to the extent deemed recoverable and amortized in relation to the present value of actual and expected gross profits on the policies. To the extent that realized gains and losses on securities result in adjustments to deferred acquisition costs related to annuities, such adjustments are reflected as a component of the amortization of deferred acquisition costs. Deferred acquisition costs related to annuities are also adjusted, net of tax, for the change in amortization that would have been recorded if the unrealized gains (losses) from securities had actually been realized. This adjustment is included in the change in net unrealized appreciation (depreciation) on available-for-sale securities, a component of "Accumulated Other Comprehensive Income (Loss)" in the stockholders' equity section of the balance sheet. 6 MANAGEMENT’S DISCUSSION & ANALYSIS Policy Liabilities Estimating liabilities for our long-duration insurance contracts requires management to make various assumptions, including policyholder persistency, mortality rates, investment yields, discretionary benefit increases, new business pricing, and operating expense levels. We evaluate historical experience for these factors when assessing the need for changing current assumptions. However, since many of these factors are interdependent and subject to short-term volatility during the long-duration contract period, substantial judgment is required. Actual experience may emerge differently from that originally estimated. Any such difference would be recognized in the current year’s consolidated statement of income. We utilize in-house actuaries in developing our actuarial assumptions and estimates and in monitoring such assumptions and estimates against actual experience. Income Taxes We evaluate our deferred income tax assets, which partially offset our deferred tax liabilities, for any necessary valuation allowances. In doing so, we consider our ability and potential for recovering income taxes associated with such assets, which involve significant judgment. Revisions to the assumptions associated with any necessary valuation allowances would be recognized in the consolidated financial statements in the period in which such revisions are made. Under current tax law, we are allowed to utilize the small life insurance company tax deduction to limit the federal taxable income associated with Investors Heritage Life annually. Changes in tax law or the growth of the Company’s tax basis assets to an amount greater than $500 million could limit our ability to utilize this deduction in future years, which could give rise to higher current federal income tax expense. Employee Benefit Plans We maintain a defined benefit retirement plan on behalf of our employees. Measurement of the future benefit obligations associated with this plan involves significant judgment, particularly in regard to the expected long-term rate of return on plan assets and the current discount rate used to calculate the present value of future obligations. The long-term rate of return for plan assets is determined based on an analysis of historical returns on invested assets, anticipated future fixed income, equity investment markets, and diversification needs. Long term trends are evaluated relative to current market factors such as inflation, interest rates and investment strategies, including risk management, in order to assess the assumptions as applied to the plan. The discount rate utilized is determined based on reviews of market indices commonly used to measure such liabilities in the industry. Changes in our assumptions can significantly impact the accrued pension liability and net periodic benefit cost recorded in the consolidated financial statements. Additionally, funding of plan liabilities is sensitive to changes in investment returns as well as regulatory changes, which can significantly impact our consolidated financial statements. We continually monitor the performance of plan assets and growth in liabilities and funding necessities, utilizing independent and experienced consultants to assist in plan management. During 2014, the Society of Actuaries released new mortality tables and a new mortality improvement scale for consideration with respect to defined benefit plan liability measurement. Effective December 31, 2015, our plan began utilizing new mortality tables and improvement scales, developed by plan consulting actuaries utilizing the principles underlying the guidance from the Society of Actuaries along with allowable adjustments where warranted. At December 31, 2015, our unfunded status with respect to our defined benefit pension plan was $6,075,376, compared to an unfunded status of $5,141,442 at December 31, 2014. This decline in funded status is due primarily to the performance of plan assets for the year ended December 31, 2015. The estimated net loss that will be amortized from accumulated other comprehensive income (loss) into net periodic benefit cost in 2016 is approximately $737,000. We currently expect to contribute $300,000 to our plan during 2016, although this contribution is subject to change based on the results of current year funding analyses to be performed by plan actuaries. 7 MANAGEMENT’S DISCUSSION & ANALYSIS New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued guidance regarding accounting for revenue recognition that identifies the accounting treatment for an entity’s contracts with customers. Certain contracts, including insurance contracts, are specifically excluded from this guidance. However, certain other types of contracts may impact the financial statements of insurance providers. In August 2015, the FASB deferred the effective date of this guidance for public entities to annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. We are currently evaluating this guidance, but we do not expect it to have a material impact on our consolidated financial statements. In July 2015, the FASB issued guidance regarding employee benefit accounting. The guidance is divided into three parts. First, the guidance requires a pension plan to use contract value as the only required measure for fully benefit-responsive investment contracts. Second, the guidance simplifies and increases the effectiveness of the investment disclosure requirements for employee benefit plans. Third, the guidance provides benefit plans with a measurement date practical expedient. This guidance is effective for fiscal years beginning after December 15, 2015. We are currently evaluating this guidance, but we do not expect it to have a material impact on our consolidated financial statements. In January 2016, the FASB issued guidance regarding the recognition and measurement of financial assets and liabilities. This guidance intends to enhance reporting for financial instruments and addresses certain aspects of recognition and measurement of investments in equity securities and the presentation in the balance sheet of financial assets and liabilities measured at fair value. It also amends certain disclosure requirements associated with the fair value of financial instruments. This guidance is effective for fiscal years beginning after December 15, 2017. The recognition and measurement provisions of this guidance will be applied by means of a cumulative-effect adjustment to the balance sheet as of the beginning of the fiscal year of adoption and early adoption is not permitted. We are in the process of evaluating this guidance, but we expect its primary impact on the Company will be the recognition of all unrealized gains and losses on available-for-sale equity securities in net income. Currently, all unrealized gains and losses on available-for-sale equity securities are recognized in other comprehensive income (loss).Refer to Note 2 for details of unrealized gains and losses on available-for-sale equity securities held by the Company. In February 2016, the FASB issued updated guidance regarding leases that provides new requirements for leases to be recognized in the financial statements. In general, the guidance requires the lessee to recognize liabilities on the balance sheet for the obligation to make lease payments and an asset for the right to use the underlying assets for the lease term. There is a differentiation between finance leases and operating leases for the lessee in the statements of operations and cash flows. Finance leases recognize interest on the lease liability separately from the right to use the asset whereas an operating lease recognizes a single lease cost allocated over the lease term on a generally straight-line basis. All cash payments are within operating activities in the statement of cash flows except finance leases classify repayments of the principal portion of the lease liability within financing activities. The updated guidance is to be applied using a modified retrospective approach effective for annual and interim periods beginning after December15, 2018. Early adoption is permitted. The adoption of this guidance is not expected to have a material effect on our consolidated financial statements. 8 MANAGEMENT’S DISCUSSION & ANALYSIS All other new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time or were not expected to have a material impact to the consolidated financial statements. BUSINESS SEGMENTS FASB guidance requires a "management approach" in the presentation of business segments based on how management internally evaluates the operating performance of business units. Accordingly, our business segments are as follows: ■ Preneed and Burial Products segment includes both life and annuity products sold by funeral directors or affiliated agents to fund prearranged funerals or to provide for the insured’s final expenses. ■ Traditional and Universal Life Products segment includes senior wealth transfer products, traditional life, group life, certain annuities and universal life products. ■ Administrative and Financial Services segment includes the administration of credit life and credit accident and health insurance products as well as the fees generated from our third party administrative relationships. ■ Corporate and Other segment consists of corporate accounts primarily including stockholders' paid-in capital, earned surplus, property and equipment, company-owned life insurance and other minor business lines which include group annuities and group and individual accident and health products. Please see Note 9 to the consolidated financial statements for additional information regarding segment data. OPERATING RESULTS Consolidated Operations Consolidated revenues decreased approximately $2,721,000 during 2015. This decrease was primarily driven by a decrease in net premiums of approximately $3,075,000, or 6.5%, during 2015. The decrease was predominantly due to lower direct and assumed premiums relative to the Puritan product offerings. Net investment income increased approximately $75,000, or 0.4%, during 2015 due primarily to increased investment income generated by our investments in residential mortgage loans and dividend-paying common stocks, which were partially offset by reductions in income associated with fixed maturities and higher investment expenses. Our mortgage loan portfolio provides greater investment yields than the current fixed maturity market. New fixed maturity investments with lower yields continue to put downward pressure on our investment income. We continue to seek high quality investments while considering alternative investments that can be used to enhance future investment income. Net realized gains were $818,705 and $710,632 during 2015 and 2014, respectively. The 2015 realized gains primarily resulted from capital gains taken on common stocks. The 2014 realized gains primarily resulted from the sales of certain high-yield fixed maturities as we attempted to reduce our portfolio allocation to this investment class. We experienced no other-than-temporary impairments during these periods. 9 MANAGEMENT’S DISCUSSION & ANALYSIS Other income increased approximately $172,000, or 10.8%, during 2015. This increase is primarily due to increased third party administrative fees based on increased policy counts for our life insurance company clients as well as acquisition conversion work performed on behalf of a TPA client. Total benefits and expenses decreased approximately $1,929,000, or 2.8%, during 2015. This decrease is primarily driven by the change in reserves and decreased commissions associated with our lower premium volume as well as cost savings generated in our general and administrative expenses. These changes were partially offset by an increase in death and other benefits of approximately $3,737,000, or 9.2%, due to negative mortality experience in both our preneed and final expense segment and our traditional and ordinary segment. In addition, we incurred an increase in net amortization of deferred acquisition costs of approximately $391,000 attributable to lower expense deferrals due to the reduction in new business in the current year as well as the runoff of previously capitalized deferred acquisition costs associated with older policies. After providing for federal income taxes, our net income was $1,036,716 with net income per share of $0.93 for 2015 as compared to net income of $1,266,184 and net income per share of $1.12 for 2014. We declared a dividend of $0.21 per share on February 12, 2015 to shareholders of record on March 20, 2015. This dividend was paid on April 7, 2015. We declared a dividend of $0.20 per share on February 13, 2014 to shareholders of record on March 14, 2014. This dividend was paid on April 7, 2014. Preneed & Burial Products Revenues for the preneed and burial products business segment increased approximately $1,449,000, or 3.1%, in 2015 compared to 2014. This increase was predominantly due to stronger sales of our preneed products in comparison to the prior period. Our pre-tax loss increased approximately $462,000 in 2015, resulting in a pre-tax loss of approximately $496,000. This loss was driven primarily by the previously mentioned increases in death benefits due to negative mortality experience during 2015 as well as by the increase in the net amortization of deferred acquisition costs in excess of new deferrals compared to the prior year. The table below provides the detail of premiums for the top ten producing states for this segment: Preneed Premium Production First Year and Single Year Ended December 31 Kentucky $ 7,172,554 $ 6,068,600 North Carolina 6,861,083 6,572,901 Tennessee 4,465,024 3,843,423 Georgia 2,355,569 2,370,391 Virginia 1,769,661 1,840,765 Ohio 1,570,985 1,872,173 Indiana 1,033,919 1,177,977 South Carolina 548,890 414,214 Michigan 479,093 410,401 Illinois 417,525 464,044 All Other States 916,187 869,826 TOTAL $ 27,590,490 $ 25,904,715 10 MANAGEMENT’S DISCUSSION & ANALYSIS We currently market the Legacy Gold and Heritage FX Final Expense products within this segment. The Legacy Gold life insurance and annuity product series is sold in the preneed market in conjunction with prearranged funerals. The Legacy Gold series includes both single premium and multi-pay policies, and both underwritten and guaranteed issue options are available. The Heritage FX Final Expense product is a non-participating whole life insurance product with simplified underwriting, sold in the final expense market. The Heritage FX product is structured to allow increased production while mitigating surplus strain through the use of reinsurance. Traditional & Universal Life Products Revenues for 2015 decreased approximately $4,480,000, or 21.1%, while pre-tax income decreased approximately $544,000. The decrease in revenue was primarily due to the reduction in direct and assumed premiums generated from the Puritan product offerings in comparison to the prior year. The decrease in pre-tax income was driven by the reduction in premiums coupled with our negative mortality experience within this line during the current year. Within this segment, we currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with Puritan Life Insurance Company of America. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business. This reinsurance agreement was terminated with respect to new business effective July 31, 2015, after which time we now retain 100% of new business being produced under the marketing agreement. The statutory reserves ceded under this agreement are secured by a trust account located within the Commonwealth of Kentucky. Premiums generated during the years ended December 31, 2015 and 2014 from this partnership totaled approximately $8,933,000 and $10,918,000, respectively. Investors Heritage Life assumes 75% of the risks on certain policies sold by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. These reinsurance agreements were also terminated with respect to new business effective July 31, 2015. Premiums assumed under these agreements totaled approximately $753,000 and $3,310,000 for the years ended December 31, 2015 and 2014, respectively. Our traditional and universal life products also include the HLW Choice Whole Life product and the Heritage Protector IV product. The HLW Choice Whole Life product is designed with numerous options and with flexibility to achieve our customers’ goals. The Heritage Protector IV product is a term product marketed primarily by banks and other financial institutions in conjunction with consumer credit. We introduced an association group term product during the second half of 2013. This product provides a monthly renewable term benefit and is being marketed to various association groups. We also market the Heritage Youth Protector, which is a combination term/whole life plan marketed to parents and grandparents, with issue ages of 0
